THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JAMES BURNS|DE, et a|.,

Plaintiffs, :
v. : 3:17-CV-2121
. (JUDGE MARlAN|)
PETERB|LT MOTORS COMPANY, et al., :
Defendants.
MEMORANDUM OP|N|ON
|. lNTRooucTioN

This is a personal injury action involving claims relating to injuries alleged to have
been caused by a faulty truck and its components (Doc. 1). Plaintiffs name four
companies as defendants: Peterbilt Motors Company; Arrow Tank and Engineering
Company; Engineered Controls lnternational, LLC; and Federa| Tank Testing incorporated
On June 28, 2018, the Court ruled on Defendant Peterbilt Motors Company’s (“Peterbilt’s”)
motion to dismiss Plaintifis’ complaint for lack of personal jurisdiction and failure to state a
claim by issuing an Order dismissing Without prejudice Plaintiffs’ claims against Defendant
Peterbilt Motors Company (“Peterbilt”) due to lack of personal jurisdiction.1 (Doc. 64). The
Order provided Plaintiffs with sixty days to engage in limited discovery and amend their
complaint to provide a basis for the Court to exercise personal jurisdiction over Peterbilt.

However, Plaintiffs never amended their complaint. On August 30, 2018, Peterbilt filed a

 

1 The Court did not reach the issue of whether the complaint stated a claim against Peterbilt. (Doc. 63 at
12).

 

 

 

 

l\/lotion to Dismiss with Prejudice Plaintiffs’ claims against Peterbilt (“Nlotion to Dismiss”),
arguing that Plaintiffs’ never amended their complaint as to Peterbilt. (Doc. 72). Peterbilt
did not submit a formal brief in support of their Motion to Dismiss, and Plaintiffs never
submitted an opposition to the Motion to Dismiss. For the following reasons, the Court will
dismiss with prejudice all of Plaintiffs’ claims against Peterbilt.
|l. ANALYsis

Failure to amend a complaint as directed by a court is a basis for a court to dismiss
an action without additional leave to amend. See Schaed/er v. Reading Eagle Pub/’n, Inc.,
370 F.2d 795, 797-99 (3d Cir. 1967) (court has power “to dismiss a claim for failure to
amend the pleadings as directed” under Fed. R. Civ. P. 12(e) for a more definite statement,
particularly in case when party is represented by counse|); Draper v. Darby Twp. Police
Dep’t., 777 F. Supp. 2d 850, 858 (E.D. Pa. 2011) (dismissing action for failure to amend
complaint). Additionally, a plaintiffs failure to prosecute or comply with a court order can be
a basis for a defendant to move to dismiss an action with prejudice. Fed. R. Civ. P. 41(b).
ln this Circuit, the Court’s broad discretion in deciding to dismiss an action for failure to
prosecute is governed by balancing what are known as the Poulis factors:

(l) the extent of the party’s personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or

the attorney was willful or in bad faith; (5) the effectiveness of sanctions other

than dismissal, which entails an analysis of alternative sanctions; and (6) the
meritoriousness of the claim or defense.

 

Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Jackson
v. G/axoSmithK/ine, LLC, No. 12-cv-2372, 2013 WL 5408456, at *5 (M.D. Pa. Sept. 25,
2013) (applying Poulis factors in dismissing action under Fed. R. Civ. P. 41(b)).

Here, P|aintiffs have failed to amend their complaint to address the personal
jurisdiction pleading deficiency with respect to Peterbilt that was the basis of the Court’s
June 28, 2018 l\/lemorandum Opinion and Order. Moreover, they have failed to comply with
the Court’s Order directing them to amend the complaint and have failed to prosecute the
action against Peterbilt The Court finds that the Poulis factors weigh in favor of dismissing
the P|aintiffs’ claims against Peterbilt. While there is no indication that the P|aintiffs
themselves are responsible for their counsel’s failure to file an amended complaint, Peterbilt
has been prejudiced by such failure. P|aintiffs’ counsel has also exhibited dilatoriness, as
evidenced by their failure to file an amended complaint despite having been ordered to do
so over eight months ago, and their failure to acknowledge Peterbi|t’s Motion to Dismiss
which was filed in August 2018 and which argued that P|aintiffs had failed to file an
amended complaint This dilatoriness, coupled with the fact that P|aintiffs’ counsel has
continued to file other documents with the Court since the deadline for filing an amended
complaint has passed (Doc. 73, Doc. 80), also indicates that the failure to file an amended
complaint is willful. Sanctions other than dismissal would not be effective in this situation
where the Court has already put the P|aintiffs on notice that their complaint was deficient in
alleging the Court’s personal jurisdiction over Peterbi|t. Finally, the Court has already

acknowledged the merit of Peterbilt’s argument that P|aintiffs have failed to sufhciently plead

3

that the Court has personal jurisdiction over Peterbilt, and P|aintiffs have not amended their

complaint to remedy the defect.

Accordingly, the Court will grant Peterbilt’s motion to dismiss with prejudice P|aintiffs’

claims against Peterbilt. A separate Order follows.

V
~,//

F(obert D.`|Tariani
United States District Judge

 

